Docket No. 101089.


                              IN THE
                      SUPREME COURT
                                 OF
                 THE STATE OF ILLINOIS




SUSAN CALLES, Independent Adm’r of the Estate of Jillian Calles,
Deceased, and Indiv., Appellee, v. SCRIPTO-TOKAI
CORPORATION et al., Appellants (Richard Fox et al., Appellees).

                  Opinion filed February 16, 2007.



    JUSTICE BURKE delivered the judgment of the court, with
opinion.
    Justices Freeman, Fitzgerald, and Garman concurred in the
judgment and opinion.
    Justice Karmeier specially concurred, with opinion.
    Chief Justice Thomas and Justice Kilbride took no part in the
decision.



                              OPINION

    In Illinois, two tests are employed when determining whether a
product is unreasonably dangerous under a strict liability design-defect
theory–the consumer-expectation test and the risk-utility test. In this
case, we are asked to consider whether there is a “simple product”
exception to the application of the risk-utility test. That is, we must
decide whether a product which is deemed “simple” and its dangers
“open and obvious” will be per se exempt from the risk-utility test and
subject only to the consumer-expectation test. We decline to adopt
such a per se rule.

                              BACKGROUND
    On March 31, 1998, plaintiff Susan Calles resided with her four
daughters, Amanda, age 11, Victoria, age 5, and Jenna and Jillian, age
3. At some point that night, Calles left her home with Victoria to get
videos for Amanda. When she left, the twins were in bed and Amanda
was watching television. Calles returned to find fire trucks and
emergency vehicles around her home. It was subsequently determined
by a fire investigator, Robert Finn, that Jenna had started a fire using
an Aim N Flame utility lighter Calles had purchased approximately
one week earlier. The Aim N Flame was ignited by pulling a trigger
after an “ON/OFF” switch was slid to the “on” position. As a result
of the fire, Jillian suffered smoke inhalation. She was hospitalized and
died on April 21.
    Calles, individually and as administrator of Jillian’s estate, filed suit
in the circuit court of Cook County against Tokai, designer and
manufacturer of the Aim N Flame, and Scripto-Tokai, distributor
(collectively Scripto), alleging that the Aim N Flame was defectively
designed and unreasonably dangerous because it did not contain a
child-resistant safety device. According to the complaint, a safety
device was available, inexpensive, and would have reduced the risk
that children could ignite the lighter. Calles’ claims sounded in strict
liability, negligence, and breach of the implied warranties of
merchantability and fitness for a particular purpose.1 Calles further
alleged that Scripto was negligent and strictly liable because of a
failure to give adequate warnings.



    1
      The only counts at issue here are the strict liability and negligent-
product-design claims. Calles abandoned the breach of warranty claims by
failing to argue for reversal of summary judgment before the appellate court.
Although Calles appealed the trial court’s order granting summary judgment
in favor of Scripto in general, she presented no argument to the appellate
court in connection with the breach of warranty claims. Therefore, she has
forfeited these claims from any further challenge. Accordingly, we do not
address the breach of warranty claim.

                                    -2-
    Calles also filed a medical malpractice claim against Dr. Richard
Fox and Loyola University Medical Center (collectively Loyola) in
connection with their treatment of Jillian following the fire. Scripto
filed counterclaims against Calles and Loyola. Loyola then filed a
counter-complaint for contribution against Scripto.
    Thereafter, Scripto filed a motion for summary judgment on the
claims brought by Calles and Loyola. Scripto argued that: (1) the Aim
N Flame was not defective or unreasonably dangerous because it
worked as expected; (2) Scripto had no duty to make an adult product
child resistant; (3) Scripto had no duty to warn because the dangers
of the Aim N Flame were open and obvious; and (4) there was no
breach of warranties because the Aim N Flame operated as intended
and expected.
    In support of its motion for summary judgment, Scripto offered
the deposition testimony of Calles and Robert Finn, the fire inspector.
In her deposition, Calles admitted she was aware of the risks and
dangers presented by lighters in the hands of children, and, for this
reason, she stored the Aim N Flames on the top shelf of her kitchen
cabinet. Calles further admitted that the Aim N Flame operated as
intended and expected.
    In opposition to Scripto’s motion for summary judgment, Calles
offered affidavits from several experts including John Geremia, a
chemical and mechanical engineer; Tarald Kvålseth, a mechanical and
industrial engineer; William Kitzes, a board-certified product safety
manager; Richard Dahlquist, an electrical engineer; and Carol Pollack-
Nelson, an engineering psychologist. All of these experts opined that
the Aim N Flame was defective and unreasonably dangerous because
it lacked a child-resistant design. They also opined that a
technologically and economically feasible alternative design, which
included a child-resistant safety device, existed at the time the Aim N
Flame was manufactured. Several of the experts averred that Scripto
was aware of the desirability of a child-safety device because it knew
children could operate the Aim N Flame. Further, according to these
experts, Scripto owned the technology to make the Aim N Flame child
resistant in 1994 and 1995.
    With respect to the cost of an alternative design, Kvålseth noted
that the Consumer Product Safety Commission, the regulatory body
for lighters, in a proposed rule dated September 30, 1998, estimated

                                 -3-
the increased cost of adding a safety device to the lighter would be
$0.40 per unit. However, it was Kvålseth’s opinion that, had the
feature been incorporated into the original design, the cost would have
been negligible.
    Calles also offered evidence of the dangerousness of lighters in the
hands of children and Scripto’s awareness of such dangers. She
introduced into evidence statistics showing the number of previous
fires started by children with lighters (both utility and cigarette), the
number of deaths and injuries that had occurred each year as a result
of fires started by children, and the reduction in cost to society that
would be derived from the addition of child-resistant safety devices on
the lighters. Calles further pointed to Scripto’s answers to
interrogatories, in which Scripto admitted they had been named as
defendants in 25 lawsuits filed between 1996 and 2000 for injuries that
occurred between 1992 and 1999 under circumstances similar to this
case.
     The trial court granted summary judgment in favor of Scripto on
both Calles’ complaint and Loyola’s counter-complaint. The trial
court found that all claims “must fall because these defendants neither
owed nor breached any duty imposed upon them by law” under any
of the causes of action raised.
    On appeal, the appellate court affirmed in part and reversed in
part.2 358 Ill. App. 3d 975. With respect to strict liability, the
appellate court held that the Aim N Flame “does not qualify as the
kind of especially simple device for which the result of the risk-utility
balancing is too obvious for trial.” 358 Ill. App. 3d at 983.
Accordingly, the appellate court reversed the trial court’s grant of
summary judgment in favor of Scripto. 358 Ill. App. 3d at 984. The
appellate court also reversed summary judgment on the negligent-
design claims and remanded for further proceedings. 358 Ill. App. 3d
2
     The appellate court affirmed summary judgment in favor of Scripto
“insofar as the judgment relates to claims for failure to warn.” 358 Ill. App.
3d at 984. We note that the “failure to warn” was not a separate count but
rather part of the allegations under each of the other counts (strict liability,
negligence, and breach of warranty) serving as a basis to impose liability
upon Scripto. No arguments are raised before us in connection with the
propriety of the appellate court’s holding and, thus, we need not address it.

                                      -4-
at 984. We granted Scripto’s petition for leave to appeal. 210 Ill. 2d
R. 315.

                                 Analysis
                            Strict Liability
    In Suvada v. White Motor Co., 32 Ill. 2d 612, 622-23 (1965), this
court adopted the strict liability doctrine set forth in section 402A of
the Second Restatement of Torts. Under this doctrine, strict liability
is imposed upon a seller of “any product in a defective condition
unreasonably dangerous to the user or consumer or to his property.”
Restatement (Second) of Torts §402A, at 347-48 (1965). The test
outlined in section 402A for determining whether a product is
“unreasonably dangerous” is known as the consumer-expectation or
consumer-contemplation test. This test provides that a product is
“unreasonably dangerous” when it is “dangerous to an extent beyond
that which would be contemplated by the ordinary consumer who
purchases it, with the ordinary knowledge common to the community
as to its characteristics.” Restatement (Second) of Torts §402A,
Comment i, at 352 (1965).
    Under the consumer-expectation test, a plaintiff must establish
what an ordinary consumer purchasing the product would expect
about the product and its safety. This is an objective standard based
on the average, normal, or ordinary expectations of the reasonable
person; it is not dependent upon the subjective expectation of a
particular consumer or user. See American Law of Products Liability
3d §17:24, at 17–44 (1997); L. Bass, Products Liability: Design &
Manufacturing Defects §4:1 (2d ed. 2001); Britton v. Electrolux
Home Products, Inc., No. CIV–05–1322–F (W.D. Okla. October 13,
2006); Crosswhite v. Jumpking, Inc., 411 F. Supp. 2d 1228, 1232 (D.
Or. 2006); Henrie v. Northrop Grumman Corp., No.
2:04–CIV–00296 (D. Utah April 24, 2006). See also 1 D. Owens, M.
Madden & M. Davis, Madden & Owens on Products Liability §5:6,
at 294–5 (3d ed. 2000).
    The consumer-expectation test was originally applied to
manufacturing defects, but soon came to be applied to design-defect
issues as well. Over time, the applicability of the consumer-
expectation test to design-defect cases was questioned, primarily


                                  -5-
because it became apparent that consumers might not be aware of
what to expect regarding the safety of certain products. See Barker v.
Lull Engineering Co., 20 Cal. 3d 413, 427-28, 573 P.2d 443, 452-53,
143 Cal. Rptr. 225, 234-35 (1978). Accordingly, this court in Lamkin
v. Towner, 138 Ill. 2d 510, 528 (1990), adopted a second, alternative
test for design defect cases known as the risk-utility, or risk-benefit,
test. See Blue v. Environmental Engineering, Inc., 215 Ill. 2d 78, 91
(2005) (noting this court “understood the problem[s associated with
application of the consumer-expectation test to design-defect cases]
and recognized a second, alternative test”).
    In Lamkin, this court held that a plaintiff may demonstrate a
product has been defectively designed “in one of two ways.” One way
a plaintiff may demonstrate a design defect is to present evidence that
the product fails to satisfy the consumer-expectation test.
Alternatively, a plaintiff may demonstrate a design defect by
presenting evidence that the risk of danger inherent in the challenged
design outweighs the benefits of such design. Lamkin, 138 Ill. 2d at
529; Blue, 215 Ill. 2d at 98-99.
    The rationale for employing two tests was explained in Barker.
There, the court noted that “at a minimum a product must meet
ordinary consumer expectations as to safety to avoid being found
defective.” (Emphases omitted.) Barker, 20 Cal. 3d at 426 n.7, 573
P.2d at 451 n.7, 143 Cal. Rptr. at 233 n.7. However, “the
expectations of the ordinary consumer cannot be viewed as the
exclusive yardstick for evaluating design defectiveness because ‘[i]n
many situations ... the consumer would not know what to expect,
because he would have no idea how safe the product could be made.’
[Citation.]” Barker, 20 Cal. 3d at 430, 573 P.2d at 454, 143 Cal. Rptr.
at 236. Thus, even if a product satisfies ordinary consumer
expectations, “if through hindsight the jury determines that the
product’s design embodies ‘excessive preventable danger,’ or, in other
words, if the jury finds that the risk of danger inherent in the
challenged design outweighs the benefits of such design,” a product
may be found defective in design. Barker, 20 Cal. 3d at 430, 573 P.2d
at 454, 143 Cal. Rptr. at 236. See also Soule v. General Motors
Corp., 8 Cal. 4th 548, 567, 882 P.2d 298, 308, 34 Cal. Rptr. 2d 607,
617 (1994) (refining Barker test and holding that the “consumer
expectations test is reserved for cases in which the everyday


                                  -6-
experience of the product’s users permits a conclusion that the
product’s design violated minimum safety assumptions,” (emphases
omitted) but that “the risks and benefits of a challenged design must
be carefully balanced whenever the issue of design defect goes beyond
the common experience of the product’s users”).
     Since Lamkin, this court has continued to employ these two tests
when determining whether a product is unreasonably dangerous. See
Blue, 215 Ill. 2d at 91-92 (noting there are two, alternative tests in
Illinois for proving a strict liability design defect claim); Hansen v.
Baxter Healthcare Corp., 198 Ill. 2d 420, 433-38 (2002) (separately
analyzing whether an IV catheter connector was unreasonably
dangerous under the consumer-expectation and risk-utility tests). We
now turn to them.

                      Consumer-Expectation Test
    As noted above, under the consumer-expectation test, a plaintiff
may prevail if he or she demonstrates that the product failed to
perform as an ordinary consumer would expect when used in an
intended or reasonably foreseeable manner. In the case at bar, there is
a threshold question. Whose expectations control, i.e., the adult
purchaser or the child user? Calles argues we must apply the
consumer-expectation test from the point of view of a child. We
disagree.
    For purposes of the consumer-expectation test, “ordinary”
modifies consumer. Ordinary means “[r]egular; usual; normal;
common.” Black’s Law Dictionary 989 (5th ed. 1979). See also 1
Madden & Owen on Products Liability §8:3, at 71 (Supp. 2006)
(ordinary consumer “applies to the customary or usual consumer of
the product”). See also Swix v. Daisy Manufacturing Co., 373 F.3d
678, 686 (6th Cir. 2004) (“ ‘[t]he focus is the typical user’s
perception and knowledge’ [citation]” (emphasis added)). Several
courts in other jurisdictions have held that the “ordinary consumer” of
a lighter is an adult, not a child. See, e.g., Talkington v. Atria
Reclamelucifers Fabrieken BV, 152 F.3d 254, 263 (4th Cir. 1998)
(applying South Carolina law); Curtis v. Universal Match Corp., 778
F. Supp. 1421, 1425 (E.D. Tenn. 1991), aff’d, 966 F.2d 1451 (6th
Cir. 1992); Kelley v. Rival Manufacturing Co., 704 F. Supp. 1039,
1043 (W.D. Okla. 1989); Welch v. Scripto-Tokai Corp., 651 N.E.2d

                                 -7-
810, 814 (Ind. App. 1995); Bellotte v. Zayre Corp., 116 N.H. 52, 54,
352 A.2d 723, 725 (1976). In light of these cases, we hold that the
ordinary consumer of a lighter, such as the Aim N Flame here, is an
adult–the typical user and purchaser. Therefore, the expectations
regarding the Aim N Flame’s use and safety must be viewed from the
point of view of the adult consumer.
     We now consider whether the Aim N Flame meets the consumer-
expectation test. The purpose of a lighter, such as the Aim N Flame,
is to produce a flame. See T. Peters & H. Carroll, Playing with Fire:
Assessing Lighter Manufacturers’ Duties Regarding Child Play
Lighter Fires, 9 Loy. Consumer L. Rep. 339, 340 (1997). Clearly
then, the ordinary consumer would expect that, when the trigger is
pulled, a flame would be produced. Here, the Aim N Flame was not
used in its intended manner, i.e., by an adult. Thus, the question is
whether it was used in a reasonably foreseeable manner. We find that
it was.
     An ordinary consumer would expect that a child could obtain
possession of the Aim N Flame and attempt to use it. Thus, a child is
a reasonably foreseeable user. Likewise, an ordinary consumer would
appreciate the consequences that would naturally flow when a child
obtains possession of a lighter. See M. Madden, Products Liability,
Products for Use by Adults, And Injured Children: Back to the
Future, 61 Tenn. L. Rev. 1205, 1222 (Summer 1994). Specifically, an
ordinary consumer would expect that the Aim N Flame, in the hands
of a child, could cause the result that occurred here–the starting of a
fire that led to injury to a child. See, e.g., Flock v. Scripto-Tokai
Corp., 319 F.3d 231, 242 (5th Cir. 2003) (Texas law); Curtis, 778 F.
Supp. at 1430 (Tennessee law); Bondie v. BIC Corp., 739 F. Supp.
346, 349 (E.D. Mich. 1990); Williams v. BIC Corp., 771 So. 2d 441,
449-50 (Ala. 2000); Welch, 651 N.E.2d at 814; Price v. BIC Corp.,
142 N.H. 386, 390, 702 A.2d 330, 333 (1997); Campbell v. BIC
Corp., 154 Misc. 2d 976, 978, 586 N.Y.S.2d 871, 873 (1992);
Perkins v. Wilkinson Sword, Inc., 83 Ohio St. 3d 507, 513, 700
N.E.2d 1247, 1252 (1998); Hernandez v. Tokai Corp., 2 S.W.3d 251,
258 (Tex. 1999).
     Under the facts of this case, the Aim N Flame performed as an
ordinary consumer would expect–it produced a flame when used in a
reasonably foreseeable manner, i.e., by a child. This leads to the

                                 -8-
inescapable conclusion that the ordinary consumer’s expectations
were fulfilled. In other words, the Aim N Flame did not fail to perform
as an ordinary consumer would expect when used in a reasonably
foreseeable manner. Thus, as a matter of law, no fact finder could
conclude that the Aim N Flame was unreasonably dangerous under the
consumer-expectation test. Therefore, Calles cannot prevail under this
theory.
    This does not end our analysis however. Though the Aim N Flame
satisfies the consumer-expectation test, it may, nonetheless, be
deemed unreasonably dangerous under the risk-utility test.

                             Risk-Utility Test
     Under the risk-utility test, a plaintiff may prevail in a strict liability
design-defect case if he or she demonstrates that the magnitude of the
danger outweighs the utility of the product, as designed. Lamkin, 138
Ill. 2d at 529. Stated differently, “[t]he utility of the design must
therefore be weighed against the risk of harm created” and “[i]f the
likelihood and gravity of the harm outweigh the benefits and utilities
of the product, the product is unreasonably dangerous.” 63A Am. Jur.
2d Products Liability §978, at 146-47 (1997).
     Relying on Scoby v. Vulcan-Hart Corp., 211 Ill. App. 3d 106
(1991), Scripto argues there is a “simple product” exception to the
application of the risk-utility test. In other words, Scripto contends
that, when a product is deemed “simple,” the risk-utility test need not
be employed. We disagree.
     In Scoby, an individual was injured while working in a restaurant
kitchen when he slipped and fell and his arm became submerged in hot
oil contained in an open deep-fat fryer. Scoby, 211 Ill. App. 3d at 107.
The plaintiff sued the fryer manufacturer, alleging a design defect, and
argued for liability under the risk-utility test. Scoby, 211 Ill. App. 3d
at 109. Relying on Lamkin, the manufacturer argued that, because the
danger at issue was not “excessive,” the risk-utility test should not be
utilized. Scoby, 211 Ill. App. 3d at 111-12.
     The Scoby court agreed with the defendant. Scoby, 211 Ill. App.
3d at 112. Noting that hot oil in a fryer was an open and obvious
danger and that, for efficient kitchen operation, it was often necessary
to keep a lid off the fryer, the Scoby court concluded:


                                     -9-
              “We do not deem that Lamkin or other cases applying
         aspects of the danger-utility test intend that all manufacturers
         *** should be subject to liability depending upon a trier of
         fact’s balancing under that test ***. Somewhere, a line must
         be drawn beyond which the danger-utility test cannot be
         applied. Considering not only the obvious nature of any
         danger here but, also, the simple nature of the mechanism
         involved, we conclude the circuit court properly applied only
         the consumer-user contemplation test.” Scoby, 211 Ill. App.
3d at 112.
Several appellate court decisions have followed Scoby in various
situations giving rise to the so called “simple product” exception to
the application of the risk-utility test. See Miller v. Rinker Boat Co.,
352 Ill. App. 3d 648, 664 (2004); Mele v. Howmedica, Inc., 348 Ill.
App. 3d 1, 19 (2004); Bates v. Richland Sales Corp., 346 Ill. App. 3d
223, 234 (2004); Wortel v. Somerset Industries, Inc., 331 Ill. App. 3d
895, 908 (2002); Besse v. Deere & Co., 237 Ill. App. 3d 497, 501-02
(1992).
    In support of their position that summary judgment was properly
granted in their favor, Scripto also cites to Todd v. Societe Bic, S.A.,
21 F.3d 1402 (7th Cir. 1994), wherein the court applied the Scoby
exception to facts very similar to those in the case at bar. In Todd, a
two-year-old child died when a four-year-old child used a Bic lighter
to start a fire in the two-year-old’s bedroom. Todd, 21 F.3d at 1403.
The plaintiff filed a strict liability design-defect claim against the
manufacturer, alleging the lighter was unreasonably dangerous
because it did not contain a child-resistant safety device. Todd, 21
F.3d at 1404. The district court granted summary judgment in favor
of the manufacturer and the plaintiff appealed. Todd, 21 F.3d at 1405.
The Seventh Circuit Court of Appeals affirmed, concluding that the
lighter was not unreasonably dangerous under the consumer-
expectation test because it performed exactly as a consumer would
expect–it produced a flame when activated. Todd, 21 F.3d at 1407.
    The Todd court then observed that this court had adopted a
second test in strict liability design-defect cases, the risk-utility test.
The court also observed, however, that in Scoby, a simple-product
exception to application of this test had been adopted. Todd, 21 F.3d
at 1410-11. Noting that this court had not yet addressed the Scoby

                                   -10-
exception, the Todd court opined that this court “would not apply the
risk-utility test to simple but obviously dangerous products.” Todd, 21
F.3d at 1412. The Todd court then concluded the lighter was a simple
product and, for that reason, the risk-utility test was not applicable.
Todd, 21 F.3d at 1412.
    While this court has made reference to Scoby in past decisions, we
have never had occasion to squarely address the simple-product
exception it adopted. See Blue, 215 Ill. 2d at 108; Hansen, 198 Ill. 2d
at 437. We do so now.
    Upon close examination of Scoby, we find that it uses “simple”
and “open and obvious” as separate components. However, in our
view, the dangers associated with a product that is deemed “simple”
are, by their very nature, open and obvious. See, e.g., Swix, 373 F.3d
at 684-85 (finding “that the fact that a product may be a ‘simple tool’
is not dispositive in a design defect case–the obviousness of a danger
is merely one factor in the analysis of whether the risks are
unreasonable in light of the foreseeable injuries”). We conclude, then,
that Scoby’s adoption of a “simple product” exception is nothing more
than the adoption of a general rule that a manufacturer will not be
liable for open and obvious dangers.
    A majority of courts have rejected the notion that the open and
obvious danger of a product is an absolute defense to a defective-
design claim in strict liability. Restatement (Third) of Torts: Products
Liability §2, Reporters’ Note, Comment d, at 84-85 (1998)
(identifying 25 jurisdictions that have rejected a per se rule). See also
American Law of Products Liability 3d §28:82, at 28–108 (1997); 61
Tenn. L. Rev. at 1227-28. We, too, recognized this principle in Blue,
when this court stated:
         “In strict products liability cases, the open and obvious nature
         of the risk is just one factor to be considered in the range of
         considerations required by the risk-utility test, and it will only
         serve to bar the liability of the manufacturer where it
         outweighs all other factors to be considered in weighing the




                                   -11-
          inherent design risks against the utility of the product as
          manufactured.” Blue, 215 Ill. 2d at 103. 3
    Moreover, this court noted that such a ruling appeared to be
consistent with Illinois law. Blue, 215 Ill. 2d at 103, citing Coney v.
J.L.G. Industries, Inc., 97 Ill. 2d 104, 119 (1983) (assumption of risk
is not a bar to recovery in strict liability). See also Miller, 352 Ill.
App. 3d at 661; Wortel, 331 Ill. App. 3d at 902. As one case has held,
the obviousness of a risk inherent in a product, simple or nonsimple,
does not by itself obviate a manufacturer’s liability. Cacevic v.
Simplimatic Engineering Co., 241 Mich. App. 717, 725, 617 N.W.2d
386, 390 (2000), vacated in part, 463 Mich. 997, 625 N.W.2d 784
(2001).
    Policy reasons also support rejection of a per se rule excepting
simple products with open and obvious dangers from analysis under
the risk-utility test. Adoption of such a rule would essentially absolve
manufacturers from liability in certain situations even though there
may be a reasonable and feasible alternative design available that
would make a product safer, but which the manufacturer declines to
incorporate because it knows it will not be held liable. This would
discourage product improvements that could easily and cost-
effectively alleviate the dangers of a product. A per se rule would also
frustrate the policy of preventing future harm which is at the heart of
strict liability law. See 1 Madden & Owens on Product Liability §8:3,
at 447 (noting that the consumer-expectation test limited by the open
and obvious doctrine “perniciously rewards manufacturers for failing
to adopt cost-effective measures to remedy obviously unnecessary
dangers to human life and limb”); Restatement (Third) of Torts:
Products Liability §2, Comment a, at 16 (1998) (strict liability for
design defects creates “incentives for manufacturers to achieve
optimal levels of safety in designing and marketing products”);
Restatement (Third) of Torts: Products Liability §2, Reporters’ Note,
Comment a, at 40 (1998) (strict liability “promotes investment in
product safety”).


    3
     Although there were three separate opinions in Blue, involving four
members of this court, no justice disagreed with the proposition that an open
and obvious danger is not an absolute bar to a strict liability design-defect
claim.

                                    -12-
     Accordingly, we hold that the open and obvious danger of a
product does not create a per se bar to a manufacturer’s liability, nor
does it preclude application of the risk-utility test. Rather, the open
and obvious nature of a danger is one factor that may be weighed in
the risk-utility test. Blue, 215 Ill. 2d at 103. See also Restatement
(Third) of Torts: Products Liability §2, Reporters’ Note, Comment d,
at 85 (1998). We reject Scoby’s adoption of a per se rule excepting
simple products with open and obvious dangers from analysis under
the risk-utility test. Accordingly, we reject Scripto’s assertion that
only the consumer-expectation test applies here. We now consider
whether Calles presented sufficient evidence under the risk-utility test
to withstand summary judgment.
     Under the risk-utility test, a court may take into consideration
numerous factors. In past decisions, this court has held that a plaintiff
may prove a design defect by presenting evidence of “the availability
and feasability of alternate designs at the time of its manufacture, or
that the design used did not conform with the design standards of the
industry, design guidelines provided by an authoritative voluntary
association, or design criteria set by legislation or governmental
regulation.” Anderson v. Hyster Co., 74 Ill. 2d 364, 368 (1979). See
also Hansen, 198 Ill. 2d at 436 (feasibility of alternative design
relevant); Moehle v. Chrysler Motors Corp., 93 Ill. 2d 299, 304
(1982) (evidence of compliance with governmental regulations
relevant in design defect cases to determine whether a product is
unreasonably dangerous); Rucker v. Norfolk & Western Ry. Co., 77
Ill. 2d 434, 436-39 (1979) (same); Kerns v. Engelke, 76 Ill. 2d 154,
162-63 (1979) (feasibility of alternative design relevant). Although all
of these cases, except Hansen, preceded the adoption of the risk-
utility test in Illinois, we find the factors set forth in these cases are
relevant when engaging in risk-utility analysis. See Blue, 215 Ill. 2d at
92 (noting the rationale of Anderson “appears to partially set forth the
risk-utility test”).
     John W. Wade, dean and professor of law, emeritus, Vanderbuilt
University School of Law, has also identified several factors relevant
when engaging in risk-utility analysis. These factors include:
              “(1) The usefulness and desirability of the product-its
         utility to the user and to the public as a whole.



                                  -13-
            (2) The safety aspects of the product-the likelihood that it
        will cause injury, and the probable seriousness of the injury.
            (3) The availability of a substitute product which would
        meet the same need and not be as unsafe.
            (4) The manufacturer’s ability to eliminate the unsafe
        character of the product without impairing its usefulness or
        making it too expensive to maintain its utility.
            (5) The user’s ability to avoid danger by the exercise of
        care in the use of the product.
            (6) The user’s anticipated awareness of the dangers
        inherent in the product and their availability, because of
        general public knowledge of the obvious condition of the
        product, or of the existence of suitable warnings or
        instructions.
            (7) The feasibility, on the part of the manufacturer, of
        spreading the loss by setting the price of the product or
        carrying liability insurance.” J. Wade, On The Nature of Strict
        Tort Liability for Products, 44 Miss. L.J. 825, 837-38 (1973).
Wade’s factors have been adopted and relied upon by numerous
jurisdictions, including our own appellate court. See LaBelle v. Philip
Morris, Inc., 243 F. Supp. 2d 508, 515 n.4 (D. S.C. 2001); Nemir v.
Mitsubishi Motors Sales Corp. of America, 60 F. Supp. 2d 660, 674
(E.D. Mich. 1999), aff’d in part, rev’d in part, 6 Fed. App’x 266 (6th
Cir. 2001); Dart v. Wiebe Manufacturing, Inc., 147 Ariz. 242, 245-
46, 709 P.2d 876, 879-80 (1985); Armentrout v. FMC Corp., 842
P.2d 175, 184 n.10 (Colo. 1992); Potter v. Chicago Pneumatic Tool
Co., 241 Conn. 199, 213 n.10, 694 A.2d 1319, 1330 n.10 (1997);
Tabieros v. Clark Equipment Co., 85 Haw. 336, 366, 944 P.2d 1279,
1309 (1997); Wortel, 331 Ill. App. 3d at 904; Banks v. Iron Hustler
Corp., 59 Md. App. 408, 425-26 & n.3, 475 A.2d 1243, 1252 & n.3
(1984); Nunnally v. R.J. Reynolds Tobacco Co., 869 So. 2d 373, 379-
80 (Miss. 2004); Duke v. Gulf & Western Manufacturing Co., 660
S.W.2d 404, 411-12 (Mo. App. 1983); Johansen v. Makita U.S.A.,
Inc., 128 N.J. 86, 96, 607 A.2d 637, 642-43 (1992); Duran v.
General Motors Corp., 101 N.M. 742, 747, 688 P.2d 779, 784 (App.
1983); Rainbow v. Albert Elia Building Co., 79 A.D.2d 287, 291 n.2,
436 N.Y.S.2d 480, 483 n.2 (1981), aff’d, 56 N.Y.2d 550, 449


                                 -14-
N.Y.S.2d 967, 434 N.E.2d 1345 (1982); Roach v. Kononen/Ford
Motor Corp., 269 Or. 457, 464, 525 P.2d 125, 128-29 (1974); Phatak
v. United Chair Co., 756 A.2d 690, 694 (Pa. Super. 2000); Ray v.
BIC Corp., 925 S.W.2d 527, 532, 533 n.10 (Tenn. 1996).
     Lastly, we find that when assessing the utility of a product, the
following factors may also be relevant: “(1) the appearance and
aesthetic attractiveness of the product; (2) its utility for multiple uses;
(3) the convenience and extent of its use, especially in light of the
period of time it could be used without harm resulting from the
product; and (4) the collateral safety of a feature other than the one
that harmed the plaintiff.” American Law of Products Liability 3d
§28:19, at 28–30 through 28–31 (1997).
     Although we have listed a number of factors which courts may
consider when assessing risk-utility, we do not mean to imply that the
list is exclusive. The factors cited merely illustrate those that may
assist a court and jury in evaluating whether a design is unreasonably
dangerous. A plaintiff need not present proof on each of the factors.
In the first instance, the court must balance factors it finds relevant to
determine if the case is a proper one to submit to the jury.
Restatement (Third) of Torts: Products Liability §2, Reporters’ Notes,
Comment e, at 94 (1998). Once this threshold determination has been
met, it is up to the fact finder to determine the importance of any
particular factor, and its “relevance, and the relevance of other factors,
will vary from case to case.” See Restatement (Third) of Torts:
Products Liability §2, Comment f, at 23 (1998). We now apply those
factors identified above to the evidence presented in the case at bar.
     After reviewing the evidence presented, we find the only factor
which favors Calles and a finding of unreasonably dangerous is the
second Wade factor–safety aspects. Calles presented specific and
detailed evidence as to the likelihood of injury and the seriousness of
injury from lighters which do not have child-safety devices.
     Factors which would favor Scripto and a finding that the product
is not unreasonably dangerous are the first and sixth Wade factors–the
utility of the Aim N Flame and the user’s awareness of the dangers. As
to the utility of the Aim N Flame, it is both useful and desirable to
society as a whole–it serves as an inexpensive alternative source of
fire. Moreover, compared to other sources of fire, such as matches, it
is more convenient and longer lasting since it is a multiuse product.

                                   -15-
The lighter may also be safer since it will extinguish if dropped on the
floor while lit, unlike a match. With respect to the user’s awareness of
the dangers, there is no question, based on Calles’ deposition
testimony, that it was obvious to her that the lighter could come into
the hands of a child and the dangers and risks that situation would
pose.
     In connection with the remaining relevant factors, we find that
these neither weigh for nor against a finding of unreasonably
dangerous. Calles claims that a substitute product was available, but
the only evidence she relies upon is the fact Bic introduced a child-
resistant utility lighter in March 1998, the very same month of the
incident here. This is insufficient to demonstrate that a substitute
product was available at the time of the manufacture of the Aim N
Flame.
     Calles offered expert affidavits regarding the availability and
feasibility of an alternative design, including product impairment and
cost factors, along with industry standards. Each expert opined, in a
conclusory fashion, that a feasible alternative design existed. Kvålseth
identified three alternative designs.
     Scripto argues that, although Kvålseth set forth these alternative
designs, he failed to give a basis for his feasability determination, nor
did he show that these alternative designs met regulatory standards.
In this regard, Scripto notes that the Consumer Product Safety
Commission (CPSC), the regulatory body for these products, required
safety devices on cigarette lighters beginning in 1994, but exempted
utility lighters. It was not until 1999 that CPSC required safety
devices on utility lighters. See, e.g., Bartholic v. Scripto-Tokai Corp.,
140 F. Supp. 2d 1098, 1117 (D. Colo. 2000). CPSC exempted utility
lighters because it was concerned about “flashbacks” (the build up of
gas and resultant sudden flash when a lighter was not ignited
properly). Specifically, CPSC feared that if a child-resistant device on
a utility lighter needed to be reset between attempts, this could cause
a delay in ignition, resulting in the increased risk of flashback. Scripto
maintains that this concern shows that some of the child-resistant
options proffered by Kvålseth in his affidavit were not, in fact,
feasible. Scripto also disputes Calles’ claim that there would be no
impairment to the Aim N Flame from modification with a child-



                                  -16-
resistant safety device since she cites no evidence in support of her
argument.
    With respect to the cost feasability, Calles offered evidence
through Kvålseth’s affidavit. According to Kvålseth,
         “the CPSC [Consumer Product Safety Commission] in the
         Proposed Rule dated September 20, 1998, has estimated that
         the rule will likely increase the cost of manufacturing utility
         lighters by about $0.40 per unit. The defendants have
         indicated that such a cost increase would only be a few cents
         per lighter. However, had a utility lighter *** been originally
         designed to be effectively child resistant, *** then the
         incremental cost due to an effective child-resistancy feature
         would have been negligible.”
There is nothing in our record showing Scripto provided any amount
as to the increase in cost of incorporating a safety device. Apparently,
according to Loyola, this information was offered into evidence in
Flock, 319 F.3d 231, where an internal Scripto memorandum
authored in 1996 estimated cost increase would be $0.03 per unit. In
light of the foregoing, we conclude that a material issue of fact exists
on the question of whether there was a feasible alternative design
available, which cannot be determined on the basis of the record as it
currently stands.
    Lastly, with respect to the user’s ability to avoid the danger, Calles
testified she put the Aim N Flames on the top shelf of her kitchen
cabinet. However, she also acknowledged she could have left them on
the counter. As Scripto maintains, the appellate court embraced the
former testimony, despite contradictory evidence. This is a factual
determination we cannot make.
    Based on a review of the foregoing factors, reasonable persons
could differ on the weight to be given the relevant factors, particularly
where additional proofs are necessary, and thus could differ on
whether the risks of the Aim N Flame outweigh its utility. Therefore,
reasonable persons could differ as to whether the Aim N Flame is
unreasonably dangerous, and we cannot say that Scripto was entitled
to judgment as a matter of law. As such, we affirm the appellate
court’s decision reversing the trial court’s decision granting summary
judgment in favor of Scripto on the strict liability claims.


                                  -17-
                             Negligence Claim
     The next question we must decide is whether Scripto was entitled
to summary judgment on the negligent-product-design claims.
     The appellate court found that the trial court granted summary
judgment in favor of Scripto on the basis of the simple-product
exception. 358 Ill. App. 3d at 984. It then concluded that Blue held
that the risk-utility test was not applicable to negligent-product-design
claims. 358 Ill. App. 3d at 984. Based on this holding, the appellate
court reversed summary judgment and remanded for further
proceedings. We find that the appellate court erred in doing so.
      There was no majority opinion in Blue holding that the risk-utility
test was not applicable to negligent-product-design cases. Rather, as
Justice Freeman pointed out, only three Justices (Thomas, Garman,
and Kilbride) concurred in this conclusion. Blue, 215 Ill. 2d at 115
(Freeman, J., specially concurring). As such, the conclusion that the
risk-utility test is not applicable in negligent-product-design cases is
not binding precedent. Accordingly, we conclude that the appellate
court erred in reversing summary judgment based on Blue and we
must review anew the trial court’s order that Scripto owed no duty,
nor breached any duty owed.
     A product liability action asserting a claim based on negligence,
such as negligent design, falls within the framework of common law
negligence. Flaugher v. Sears, Roebuck & Co., 61 Ill. App. 3d 671,
675 (1978). Thus, a plaintiff must establish the existence of a duty of
care owed by the defendant, a breach of that duty, an injury that was
proximately caused by that breach, and damages. Ward v. K mart
Corp., 136 Ill. 2d 132, 140 (1990). The key distinction between a
negligence claim and a strict liability claim lies in the concept of fault.
Coney v. J.L.G. Industries, Inc., 97 Ill. 2d 104, 117 (1983). In a strict
liability claim, the focus is on the condition of the product. Coney, 97
Ill. 2d at 117-18. However, in a negligence claim, a defendant’s fault
is at issue in addition to the condition of the product. Coney, 97 Ill. 2d
at 117-18.
     A manufacturer has a nondelegable duty to design reasonably safe
products. Doser v. Savage Manufacturing & Sales, Inc., 142 Ill. 2d
176, 188 (1990), quoting Savage Manufacturing & Sales, Inc. v.
Doser, 184 Ill. App. 3d 405, 410-11 (1989) (Jiganti, P.J., dissenting);
Coney, 97 Ill. 2d at 117. The crucial question in a negligent-design

                                   -18-
case is whether the manufacturer exercised reasonable care in the
design of the product. American Law of Products Liability 3d §28:46,
at 28-64 (1997); 63A Am. Jur. 2d Products Liability §953, at 130
(1997). See also Restatement (Second) of Torts §398, at 336 (1965)
(“A manufacturer of a chattel made under a plan or design which
makes it dangerous for the uses for which it is manufactured is subject
to liability to others whom he should expect to use the chattel or to be
endangered by its probable use for physical harm caused by his failure
to exercise reasonable care”).
     In determining whether the manufacturer’s conduct was
reasonable, the question is “whether in the exercise of ordinary care
the manufacturer should have foreseen that the design would be
hazardous to someone.” American Law of Products Liability 3d
§28:48, at 28-66 (1997). See also 63A Am. Jur. 2d Products Liability
§953, at 129 (1997) (a manufacturer has a “duty to design against
reasonably foreseeable hazards”). To show that the manufacturer
acted unreasonably based on the foreseeability of harm, the plaintiff
must show the manufacturer knew or should have known of the risk
posed by the product design at the time of manufacture. 63A Am. Jur.
2d Products Liability §942, at 120 (1997).
     Scripto argues that if the Aim N Flame is not unreasonably
dangerous for purposes of strict liability because of the open and
obvious nature of the dangers associated with it, then the Aim N
Flame is not unreasonably dangerous for purposes of negligent
product design. Stated differently, Scripto maintains that, because of
the patent nature of the danger, no duty exists on their part as a matter
of law, and they are entitled to summary judgment.
     We disagree with Scripto’s argument for many of the reasons
stated in connection with our discussion of the strict liability claim.
The open and obvious nature of a danger is just one factor in
evaluating whether a manufacturer acted reasonably in designing its
product. It is not dispositive.
     After reviewing the evidence presented here, we find that
conflicting evidentiary facts were presented with respect to whether
the design of the Aim N Flame was defective. We further find that
conflicting evidentiary facts were presented in connection with
foreseeability, i.e., Scripto’s knowledge of the potential risks posed by
the Aim N Flame’s design. Accordingly, we conclude that questions

                                  -19-
of fact exist as to whether Scripto exercised reasonable care in the
design and manufacture of the Aim N Flame, precluding summary
judgment. For the reasons stated, we affirm the appellate court’s
reversal of summary judgment in favor of Scripto on the negligent
product design claims.

                               Conclusion
     We find there is no per se rule excepting application of the risk-
utility test where a product is deemed simple and its dangers are open
and obvious. We also find that there are material questions of law and
fact that preclude us from finding, as a matter of law, that the Aim N
Flame was not unreasonably dangerous under the risk-utility test. For
the reasons set forth above, we affirm the appellate court’s reversal of
summary judgment in favor of Scripto on the strict liability claims and
on the negligent-product-design claims.

                                   Appellate court judgment affirmed.

    CHIEF JUSTICE THOMAS and JUSTICE KILBRIDE took no
part in the consideration or decision of this case.

     JUSTICE KARMEIER, specially concurring:
     I agree with the majority summary judgment was improper in this
case because material questions of fact exist as to whether there was
a feasible alternative design available and whether Scripto exercised
reasonable care in the design and manufacture of the Aim N Flame.
With respect to the strict liability claim, I also agree that no reasonable
fact finder could conclude that the Aim N Flame was unreasonably
dangerous under the consumer expectation test. Regarding the risk-
utility test, however, I disagree with the reasoning behind the
majority’s rejection of the simple-product exception. I would hold that
whatever its merits, the exception has no application in this case
because the Aim N Flame lighter is not a simple product.
Consequently, the majority properly evaluates the plaintiff’s claim
under the risk-utility test.



                                   -20-
    In Scoby v. Vulcan-Hart Corp., 211 Ill. App. 3d 106 (1991), the
plaintiff was working in a restaurant kitchen when he slipped and fell,
submerging his arm in hot oil contained in an open deep-fat fryer.
Scoby, 211 Ill. App. 3d at 112. The plaintiff sued the fryer
manufacturer, who argued that because the danger in question was not
“excessive,” the risk-utility test should not be utilized. Scoby, 211 Ill.
App. 3d at 111-12. The Scoby court agreed, holding that where the
danger at issue is open and obvious, and the mechanism in question is
simple, the risk-utility test should not be used. Scoby, 211 Ill. App. 3d
at 112-13.
    The majority concludes that while Scoby used “simple” and “open
and obvious” as separate components, the dangers associated with a
“simple” product are, by their very nature, open and obvious.
Consequently, the majority concludes that the simple-product
exception set forth in Scoby is nothing more than the adoption of a
general rule that a manufacturer will not be liable for open and
obvious dangers, a position this court rejected in Blue v.
Environmental Engineering, 215 Ill. 2d 78, 103 (2005).
    I am not persuaded by the majority’s reasoning. As the majority
acknowledges, the Scoby court treated simplicity of the product and
the openness and obviousness of the danger as separate elements. As
envisioned by Scoby, the simple-product exception applies only when
the product is simple and the dangers are open and obvious. In other
words, under the simple-product exception, the openness and
obviousness of a product’s dangers will not per se preclude liability
unless the product is also a simple one. The majority’s view that the
simple-product exception is nothing more than a general rule that a
manufacturer will not be liable for open and obvious dangers
essentially reads the “simple” component out of the simple-product
exception. Consequently, the majority rejects the simple-product
exception without ever addressing its merits.
    Although I disagree with the majority’s rejection of the simple-
product exception, I would hold that it does not preclude application
of the risk-utility test in this case because the Aim N Flame is not a
simple product. Applying that test, I agree with the majority that there
was sufficient evidence to raise a genuine material issue of fact with
respect to the question of whether a feasible alternative design was



                                  -21-
available. Consequently, summary judgement on the strict liability
count was improper.




                              -22-